DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 12/9/2020.  Currently, claims 1-20 are pending.

Claim Objections
Claims 7, 12, 14, 19 are objected to because of the following informalities:
In claim 7, line 2, the claimed limitation “the one or more of the conditions” should be corrected to “the one or more conditions”.
In claim 12, line 3, the claimed limitation “configuration object” should be corrected to “the configuration object”.
In claim 14, line 12, the claimed limitation “violates one or more conditions” should be corrected to “violates the one or more conditions”.
In claim 19, line 4, the claimed limitation “each object” should be corrected to “each configuration object”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 5, recites “the configuration of objects”. However, it is unclear if the configuration of objects in claim 2, line 5, is the configuration of each configuration object taught in claim 1, line 3, or the configuration of a plurality of configuration objects taught in claim 1, line 5.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,560,328. Although the claims at issue are not identical, they are not patentably distinct from each other because 
.

Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejection, the objections and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
.

Response to Arguments
In response to applicant argument in pages 9-10, regarding to “Claim Objections” and “Rejections Under 35 U.S.C. 112” sections, Applicant's amendments filed 12/09/2020 overcome the objections and the rejections under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the previous Office action. However, there are new claim objections and 112 rejections with the newly submitted amendments, is made in this office action, refer to the claim objections and the 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, rejections above.
In response to applicant's argument in page 10-11, regarding to "Double Patenting Rejections" section, since applicant has not filed a terminal disclaimer to overcome the double patenting rejections addressed in the previous office action, the double patenting rejection is remained. Note that this rejection cannot be held in abeyance.  Applicant must either file a terminal disclaimer or cancel the conflicting claims in order to place the application in a condition for allowance.
In response to applicant's argument in pages 11-17, regarding to the “Rejections Under 35 U.S.C. 102” and the “Rejections Under 35 U.S.C. 103” sections, since claims 1-20 are allowed over cited prior art, therefore, applicant's arguments with respect to claims 1-20 are moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KIM T NGUYEN/Primary Examiner, Art Unit 2454